61521: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61521


Short Caption:HARRAH'S OPERATING CO. VS. STATE, DEPT. OF TAXATIONClassification:Civil Appeal - Administrative Agency - General


Related Case(s):56722


Lower Court Case(s):Clark Co. - Eighth Judicial District - A603967Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:10/15/2013 at 11:30 AMOral Argument Location:Regional Justice Center


Submission Date:10/15/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantHarrah's Operating Company, Inc.John S. Bartlett
							(John Bartlett, Attorney at Law)
						


RespondentThe State of Nevada Department of TaxationCatherine Cortez Masto
							(Attorney General/Carson City)
						David J. Pope
							(Attorney General/Las Vegas)
						



14-08904: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/21/2012Filing FeeFiling fee due for Appeal.


08/21/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.12-26298




08/21/2012Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.12-26307




08/22/2012Filing FeeFiling Fee Paid. $250.00 from Law Office of John S. Bartlett.  Check No. 3354.


08/22/2012Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement due:  20 days.12-26514




08/24/2012Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:12-26843




09/06/2012Docketing StatementFiled Docketing Statement Civil Appeals.12-28111




09/18/2012Transcript RequestFiled Certificate of No Transcript Request.12-29426




12/14/2012MotionFiled Stipulation to Extend Time to File Appellants' Opening Brief and Appendix.12-39705




12/14/2012Notice/OutgoingIssued Notice Stipulation Approved.  Opening Brief and Appendix due: January 23, 2013.12-39714




01/23/2013BriefFiled Appellant's Opening Brief.13-02395




01/24/2013AppendixFiled Joint Appendix with CD-ROM included.13-02475




02/07/2013MotionFiled Stipulation to Extend Time to File Respondent's Answering Brief and Appendix.13-03956




02/07/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Answering Brief due: March 27, 2013)13-03966




03/25/2013BriefFiled Respondent's Answering Brief.13-08718




04/22/2013BriefFiled Appellant's Reply Brief.13-11783




04/22/2013Case Status UpdateBriefing Completed/To Screening.


08/26/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Tuesday, October 15, 2013, @ 11:30 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.13-25157




09/30/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-29043




10/10/2013Notice/IncomingFiled Errata to Respondents' Answering Brief.13-30277




10/15/2013Case Status UpdateOral argument held this day. Case submitted for decision. To the Northern Nevada Panel. NNP13 - JH/RP/MC.


03/20/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before Hardesty/Parraguirre/Cherry. Author: Cherry, J. Majority: Hardesty/Parraguirre/Cherry. 130 Nev. Adv. Opn. No. 15. NNP13-JH/RP/MC14-08904




04/14/2014RemittiturIssued Remittitur.14-11935




04/14/2014Case Status UpdateRemittitur Issued/Case Closed.


04/29/2014RemittiturFiled Remittitur. Received by District Court Clerk on April 22, 2014.14-11935